DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US PG Pub. No. 2016/0157524) in view of Huang et al (US PG Pub. No. 2016/0255878).
Regarding claim 1:
	Bowen teaches a vaporizer device comprising: a resistive heating element (106); circuitry configured to control delivery of electrical power to the resistive heating element from a power source (se paragraph 84), the resistive heating 
	Bowen fails to disclose the aspect is specifically by increasing or decreasing the power delivery to the heating element (although it seems to be implied also see figure 1A where the dose prediction unit has an arrow to the heater controller implying it controls the heater controller to do something to the heater).
	Huang teaches an electronic vaporizer similar to Bowen including using inputs to control the power of the heater to increase or decrease the power delivery to the heating element in order to arrive at a target aerosol yield (see paragraph 9 where the flow rate is used to adjust the power to the heater to adjust the amount of vaporization to arrive at a target amount of vapor).


Regarding claim 2:
	Bowen modified above teaches the received input representative of the flow rate of air past the resistive heating element is determined by a flow sensor (see paragraph 90), a pressure sensor, and/or one or more measured characteristics representative of air restriction of the vaporizer device. 

Regarding claim 3:
	Bowen modified above teaches the target aerosol yield is proportional to the flow rate (see paragraph 8 of Huang where above the device of Bowen was modified with Huang to adjust the heating power based on the flow rate as well where the adjustment is done proportionally as taught in paragraph 8). 

Regarding claim 4:	Bowen modified above teaches the target aerosol yield is a function of the flow rate (see paragraph 8 of Huang). 

Regarding claim 5:


Regarding claim 6:
	Bowen modified above teaches the user-adjustable parameter comprises a desired output target based on a desired evaporation rate, a desired number of puffs (see paragraph 134), a particular time period, and/or a daily output target. 

Regarding claim 7:	Bowen modified above teaches the target aerosol yield is adjusted to respond to one or more user behaviors (see paragraph 134) of one or more users and/or one or more vaporizer devices (see paragraphs 130-132). 

Regarding claim 10:
	Bowen modified above teaches the predicting the amount of evaporation includes executing an algorithm using the received inputs (see at least paragraph 32). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen in view of Huang as applied to claim 1 above, and further in view of Cochand et al (US PG Pub. No. 2014/0020693).
Regarding claims 8-9:

	Cochand teaches an electronic vaporizer similar to Bowen including maintaining the temperature of the heating element at a predetermined temperature and below a maximum temperature (See paragraph 92).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bowen with the teachings of Cochand to include the temperature limits in order to avoid unwanted chemical degradation and maintain a vaporization amount.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bellinger et al (US PG Pub. No. 2013/0104916) - dynamically adjust power source based on a quantity of vapor desired.
Tu (US PG Pub. No. 2015/0173419) - deliver a desired amount of vapor based on air flow rate.
Hingley et al (US PG Pub. No. 2011/0167895) - deliver a desired dose of vapor based on air flow rate.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762